Name: Commission Regulation (EEC) No 1384/80 of 5 June 1980 fixing, for the 1980/81 marketing year, the reference prices for lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/64 Official Journal of the European Communities 5 . 6 . 80 COMMISSION REGULATION (EEC) No 1384/80 of 5 June 1980 fixing , for the 1980/81 marketing year, the reference prices for lemons No 2511 /69 have been increased, compared with the preceding marketing year, by a percentage equal to that used for increases in the basic and buying-in prices ; whereas the reference prices for the 1980/81 marketing year should therefore be maintained at the level fixed for the 1 979/80 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the reference prices for fresh lemons (subheading ex 08.02 C of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes , shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Reguation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas lemons are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas lemons harvested during a crop year are marketed from June to May of the next year ; whereas the reference price should therefore be fixed for a period running from 1 June to 31 May of the following year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a refer ­ ence price fixed for each of these periods ; Whereas, in accordance with the second paragraph of Article 23 (2) of Regulation (EEC) No 1035/72, refer ­ ence prices for lemons are to be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the differ ­ ence between the percentages representing respec ­ tively the variations compared with the preceding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 251 1 /69 (3 ), as last amended by Regulation (EEC) No 1367/80 ; Whereas, for the 1980/81 marketing year, the finan ­ cial compensations provided for by Regulation (EEC)  June : 29.81 - July : 3304  August : 34.36  September : 30-28  October : 26-21  November : 23.39  December : 24.08  January : 25.36  February : 23.83  March : 24.35  April : 24-76  May : 27.19 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) See page 24 of this Official Journal . (3 ) OJ No L 318 , 18 . 12 . 1969, p. 1 .